Exhibit 10.1 Amended and Restated Credit Agreement This AMENDED AND RESTATED CREDIT AGREEMENT (“ Agreement ”), is entered into on December 21, 2015 (“ Effective Date ”), by and among Talon International, Inc., a Delaware corporation (“Borrower”), certain direct and indirect subsidiaries of the Borrower from time to time party to this Agreement, as Guarantors, (Borrower and such Guarantors sometimes are referred to herein collectively as the “Loan Parties” and individually as a “Loan Party”) and Princess Investment Holdings Inc., a Delaware corporation ("Lender"), with reference to the following facts. RECITALS A.The Loan Parties and Lender are parties to that certain Loan and Reimbursement Agreement, dated as of August 10, 2015 (the “ Existing Loan Agreement ”), pursuant to which Borrower has obtained a loan in the principal amount of $2,000,000 (the “ Existing Loan ”) from Lender. B.Borrower has requested that Lender, and Lender is willing to, modify the Existing Loan and provide Borrower with additional working capital in the form of the Line of Credit Loan, on the terms and conditions set forth herein, and, in connection therewith, to amend and restate the Existing Loan Agreement pursuant to this Agreement. C.Capitalized terms used in this Agreement shall have the meanings ascribed to them in Annex A hereof. Each of the Appendices are incorporated herein by reference, and taken together with this Agreement, shall constitute but a single agreement. These Recitals shall be construed as part of the Agreement. AGREEMENT NOW, THEREFORE, in consideration of the covenants and conditions hereinafter contained, and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the Loan Parties and Lender agree as follows: 1. AMOUNT AND TERMS OF LINE OF CREDIT LOAN Line of Credit Loan. Subject to the terms and conditions hereof, Lender agrees to make available to Borrower from time to time until the Line of Credit Commitment Termination Date, one or more Line of Credit Advances pursuant to the Line of Credit Commitment. From and after the Effective Date, the Existing Loan and all accrued but unpaid interest thereon shall be treated as principal amount of the Line of Credit Loan for all purposes of this Agreement. Borrower may borrow, but may not repay and reborrow, under the Line of Credit Commitment; provided, however, any voluntary prepayments may be re-borrowed if all conditions to such an Advance are satisfied. Each Line of Credit Advance shall be made pursuant to a Notice of Line of Credit Advance by Borrower to Lender. Each Notice of Line of Credit Advance must be in writing, must be delivered by Borrower to Lender (by telecopy or overnight courier) no later than 9:00 a.m. (Los Angeles time) at least two Business Days prior to the date of the proposed Line of Credit Advance. Each Notice of Line of Credit Advance shall identify the amount of the requested Line of Credit Advance. In no event shall Borrower be permitted to request Line of Credit Advances at any time after the Line of Credit Commitment Termination Date. Upon delivery of a valid Notice of Line of Credit Advance, such Advance shall be made by Lender to Borrower on or prior to the later of (i) the date on which Borrower desires to receive the Advance as specified in the Notice of Line of Credit Advance and (ii) two business days following delivery of the Notice of Line of Credit Advance. 1 Line of Credit Note. Concurrently with the execution and delivery of this Agreement, (i) Borrower shall execute and deliver to Lender the Line of Credit Note, if requested by Lender, and (ii) Lender shall deliver to Borrower for cancellation any promissory notes issued by Borrower to Lender pursuant to the Existing Loan Agreement. Prepayments . (a) Voluntary Prepayments . (i)Borrower may prepay the Line of Credit Loan in whole or in part, at any time prior to the Stated Maturity Date, without any prepayment penalty, premium or fee; provided, however, that with any prepayment Borrower shall also pay all accrued but unpaid interest on the principal being prepaid and provided further, however, if the entire Line of Credit Loan is prepaid, then the Loan Fee shall be due with such prepayment. Upon prepayment of the Line of Credit Loan in full, Borrower’s right to request Line of Credit Advances shall simultaneously be permanently terminated. (ii)Prepayments hereunder shall be made in accordance with the application of payments set forth in Section 1.3(c) hereof. (b) Mandatory Prepayments . Immediately upon receipt by any Loan Party of any cash proceeds of any sale, lease, license or other disposition of any Collateral, Borrower shall prepay the Line of Credit Loan in an amount equal to all such proceeds, net of (i) commissions and other reasonable and customary transaction costs, fees and expenses properly attributable to such transaction and payable by the applicable Loan Party in connection therewith (in each case, only if paid to non-Affiliates), (ii) transfer taxes, and (iii) an appropriate reserve for income taxes in accordance with GAAP in connection therewith. Any such prepayment shall be applied in accordance with Section 1.3(c) hereof. The following shall not be subject to mandatory prepayment under this subsection: (1) proceeds of sales of Inventory or licensing of assets in the ordinary course of business; (2) proceeds of collection of Accounts in the ordinary course of business; and (3) proceeds of sales of Equipment and other personal property in the ordinary course of business so long as such Equipment and other personal property is replaced (if necessary in the exercise of prudent business judgment) by Equipment and other personal property of equal or greater value or utility. (c) Application of Prepayments . Any prepayments made pursuant to Section 1.3 (a) or (b) hereof shall be applied as follows: first, to reimbursable expenses of Lender then due and payable pursuant to any of the Line of Credit Loan Documents; second, to interest then due and payable on Line of Credit Loan made to Borrower; and last, to the principal balance of the Line of Credit Loan until the same has been paid in full. If an Event of Default has occurred and is continuing beyond any applicable cure period, Lender shall have the absolute right, in its sole discretion, to determine which of the Obligations shall be paid and in what order and amounts. (d) Application of Prepayments from Insurance and Condemnation Proceeds . Prepayments from insurance or condemnation proceeds in accordance with Section 5.4 hereof, shall be applied as a prepayment of the Line of Credit Loan in the manner described in Section 1.3(c) hereof; provided, however, if Borrower is entitled to repair or replace damaged or destroyed Collateral under the Line of Credit Loan Documents, then only insurance proceeds which exceed the amount reasonably necessary to repair or replace any Inventory, Equipment or other Collateral that was damaged or destroyed as a result of any casualty covered by such insurance proceeds shall be used to prepay the Line of Credit Loan. 2 (e) No Implied Consent . Nothing in this Section 1.3 shall be construed to constitute Lender’s consent to any transaction that is not permitted by other provisions of this Agreement or the other Line of Credit Loan Documents. Use of Proceeds . The Line of Credit Advances may only be used to repay existing indebtedness of Borrower or its subsidiaries and for working capital financing for Borrower’s business and other general corporate purposes of Borrower. Interest; Payments; Loan Fee . (a) Interest on the Line of Credit Loan. From and after the Effective Date, Borrower shall pay interest to Lender on all outstanding Line of Credit Advances, in arrears, on each applicable Interest Payment Date, at the Interest Rate; provided, however, for the period from the date hereof until December 1, 2016 (including with respect to any accrued interest scheduled for payment on such date), any accrued interest due on an Interest Payment Date shall be paid by adding such interest to the unpaid principal amount of the Line of Credit Loan (such capitalized interest, “PIK Interest”). All PIK Interest so added shall be treated as principal amount of the Line of Credit Loan for all purposes of this Agreement, including any such addition that causes the unpaid principal balance to exceed the Line of Credit Commitment. Following any such increase in the principal amount of the Line of Credit Loan, interest will accrue on such increased amount at the Interest Rate. (b) Principal on the Line of Credit Loan . On each Interest Payment Date during 2018, payments of $25,000 of principal shall be due. On each Interest Payment Date during 2019, payments of $35,000 of principal shall be due. On each Interest Payment Date during 2020, payments of $50,000 of principal shall be due. The entire balance of unpaid principal, plus all accrued but unpaid interest thereon and all other non-contingent Obligations due and owing thereunder, shall be due and payable in full in a single payment in immediately available funds, on the Stated Maturity Date. (c) Payment Date . If any payment on the Line of Credit Loan becomes due and payable on a day other than a Business Day, the maturity thereof will be extended to the next succeeding Business Day, and, with respect to payments of principal, interest thereon shall be payable at the then applicable rate during such extension. (d) Computation of Interest. All computations of interest shall be made by Lender and calculated on the basis of a 365 day year. (e) Default Rate . Notwithstanding the foregoing, upon the occurrence of an Event of Default under any Line of Credit Loan Document and the continuation thereof beyond any applicable cure period, and for so long as such Event of Default is thereafter continuing, the interest rates applicable to the Line of Credit Loan shall be increased to the Default Rate, and all outstanding Obligations shall bear interest at the Default Rate applicable to such Obligations. Interest at the Default Rate shall accrue from the date of such Event of Default (after any applicable cure period has expired) until that Event of Default is no longer continuing and shall be payable upon demand. All interest payments owing hereunder or under any of the other Line of Credit Loan Documents, including interest accruing at the Default Rate, shall constitute additional Obligations hereunder and shall be secured by the Collateral. 3 (f) Payment to Lender’s Account. All payments by Borrower to Lender hereunder shall be made to the deposit account provided by Lender to Borrower in writing. (g) Payments to Multiple Lenders . If there is more than one Lender, then all payments of interest or principal hereunder shall be divided among each Lender pro-rata based on the portion of the Line of Credit Loan held by each Lender. Maximum Lawful Rate of Interest. Notwithstanding anything to the contrary set forth in Section 1.5 hereof, if a court of competent jurisdiction determines in a final unappealable order that the rate of interest payable hereunder exceeds the Maximum Lawful Rate, then so long as the Maximum Lawful Rate would be so exceeded, the rate of interest payable hereunder shall be equal to the Maximum Lawful Rate. In no event shall the total interest received by Lender pursuant to the terms hereof exceed the amount that such Lender could lawfully have received had the interest due hereunder been calculated for the full term hereof at the Maximum Lawful Rate. Any payments made by Borrower in excess of the Maximum Lawful Rate shall be considered voluntary prepayments of the Line of Credit Loan under Section 1.3(a) hereof. The parties acknowledge that the Line of Credit Loan is exempt from the California usury laws pursuant to Section 25118(b) of the California Corporations Code. Loan Fee . Borrower shall pay to Lender the Loan Fee. The Loan Fee was fully earned on the date of the Existing Loan Agreement, but Lender has agreed to defer payment, without interest, until the Maturity Date (subject to acceleration if an Event of Default occurs). 1.8 Payment of Fees . On the Closing Date, Borrower shall pay Lender’s Costs, which shall be deemed fully earned as of the Effective Date of this Agreement. Lender’s Costs include, but are not limited to, fees of its outside legal counsel and other reasonable closing costs. Receipt of Payments . (a) Timing . Borrower shall make each payment under this Agreement and the Note (if there is a Note) not later than 2:00 p.m. (Pacific time) on the day when due in immediately available funds in Dollars to Lender’s account described in Section 1.5(f) hereof. For purposes of computing interest as of any date, all payments shall be deemed received on the Business Day on which immediately available funds therefore are received in Lender’s deposit account prior to 2:00 p.m. (Pacific time). Payments received in good and immediate funds after 2:00 p.m. (Pacific time) on any Business Day or on a day that is not a Business Day shall be deemed to have been received on the following Business Day. (b) Application and Allocation of Payments . (i) Application of Payments. So long as no Event of Default has occurred and is continuing beyond any applicable cure period, (1) scheduled monthly payments shall be applied first, to reimbursable expenses of Lender then due and payable pursuant to any of the Line of Credit Loan Documents; second, to interest then due and payable on outstanding Line of Credit Loan made to Borrower; and last, to the principal balance of the Line of Credit Loan outstanding to Borrower until the same has been paid in full; and (2) voluntary prepayments and mandatory prepayments shall be applied as set forth in Section 1.3(c) hereof. As to any other payment, and as to all payments made when an Event of Default has occurred and is continuing beyond any applicable cure period or following the Line of Credit Commitment Termination Date, Borrower hereby irrevocably waives the right to direct the application of any and all payments received from or on behalf of Borrower, and Borrower hereby irrevocably agrees that Lender shall have the continuing exclusive right to apply any and all such payments against the Obligations of Borrower as Lender may deem advisable notwithstanding any previous entry by Lender in the Loan Account or any other books and records. 4 (ii) Charges by Lender to the Line of Credit Loan. Lender is authorized to, and in its sole and absolute discretion may, charge to the Line of Credit Loan (which charges shall be deemed to be Line of Credit Advances requested by Borrower) on behalf of Borrower and cause to be paid all expenses, Charges, costs (including insurance premiums in accordance with Section 5.4 hereof) and interest and principal, other than principal of the Line of Credit Loan owing by Borrower under this Agreement or any of the other Line of Credit Loan Documents if and to the extent Borrower fails to pay any such amounts as and when due, subject to any applicable cure period. Such charge to the Line of Credit Loan shall not waive any Event of Default due to Borrower’s non-payment, unless Lender, in its sole and absolute discretion, agrees in writing. At Lender’s option and to the extent permitted by law, any charges so made shall constitute part of the Line of Credit Loan and shall reduce the amount of the Line of Credit Commitment remaining available to Borrower, and shall be secured by the Collateral. Loan Account . Lender shall maintain a Loan Account on its books to record all Advances, all payments made by Borrower, and all other debits and credits as provided in this Agreement with respect to the Line of Credit Loan or any other Obligations. All entries in the Loan Account shall be made in accordance with Lender’s customary accounting practices as in effect from time to time. The balance in the Loan Account, as recorded on Lender’s most recent printout or other written statement, shall, absent demonstrable error, be presumptive evidence of the amounts due and owing to Lender by Borrower; provided that any failure to so record or any error in so recording shall not limit or otherwise affect Loan Party’s duty to pay the Obligations. Indemnity . Each Loan Party shall indemnify and hold harmless each of the Indemnified Persons from and against any and all Indemnified Liabilities. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LINE OF CREDIT LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LINE OF CREDIT LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER. Access . Each Loan Party shall, during normal business hours, from time to time upon two (2) Business Days’ prior notice as frequently as Lender reasonably determines to be appropriate: (a) provide Lender and any of its officers, employees and agents reasonable access to the properties, facilities, advisors, officers and employees of each Loan Party and to the Collateral, (b) permit Lender, and any of its officers, employees and agents, to inspect, audit and make extracts from each Loan Party’s books and records, and (c) permit Lender, and its officers, employees and agents, to inspect, review, evaluate and make test verifications and counts of the Collateral. If an Event of Default has occurred and is continuing beyond any applicable cure period, each Loan Party shall provide such access to Lender at all times and without advance notice. Furthermore, so long as any Event of Default has occurred and is continuing beyond any applicable cure period, each Loan Party shall use commercially reasonable efforts to provide Lender with access to their suppliers and customers. Each Loan Party shall make available to Lender and its counsel reasonably promptly originals or copies of all books and records that Lender may reasonably request. Each Loan Party shall deliver any document or instrument necessary for Lender, as it may from time to time reasonably request, to obtain records from any service bureau or other Person that maintains records for such Loan Party, and shall maintain duplicate records or supporting documentation on media, including computer tapes and discs owned by such Loan Party. 5 Taxes . (a)
